Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The Non-Final Office action filed 01/31/2022 is hereby vacated and replaced with this Non-Final Office action.

Priority
This application is a continuation of International Application No. PCT/US2020/067506, filed December 30, 2021, which claims the benefit of U.S. Provisional Application No. 62/992,700, filed March 20, 2020, and U.S. Provisional Application No. 62/955,801, filed December 31, 2019, the disclosures of which are hereby incorporated by reference in their entirety.


Status of the Claims
The amendment dated 08/17/2021 is acknowledged.  Claims 1-30 are pending.  Claims 25-30 are withdrawn from consideration.  Claims 1-24 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 01/18/2022 is acknowledged.  Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.  Claims 1-24 of group 1 were elected in the reply filed on 01/18/2022.  Applicant elects the following species: Claim 2: virus; Claim 9: VEEV; Claim 16: SEQ ID NO:29.


Information Disclosure Statement


Claim Objections
	Claims 5, 6 and 13-24 are objected to for the following informalities:
	Claims 5, 6 and 13-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renner et al. “Renner” (US PGPUB 2006/0024788).
The claims are directed to an immunogenic composition for stimulating an immune response against an antigen in a mammalian subject, comprising an excipient and a temperature-sensitive agent (ts-agent) encoding the antigen, wherein the ts-agent is: (i) a temperature-sensitive Sendai viral vector; or (ii) a temperature-sensitive self-replicating RNA comprising an Alphavirus replicon lacking a viral structural protein coding region, and wherein the ts-agent is capable of expressing the antigen at a permissive temperature but not at a non-permissive temperature.
Regarding claims 1 and 7-10, Renner discloses “The invention is further directed to inducible gene expression systems employing alphavirus DNA vectors to create stable cell lines carrying genes 
Regarding Claim 2, Renner discloses the composition of claim 1, wherein the pathogen comprises one or more of a virus, a bacterium, a protozoan, and a fungus (A wide variety of nucleotide sequences of interest can be expressed by the gene expression system of the invention. These sequences include, but are not limited to, sequences encoding... antigens which stimulate immune responses, Para. [0114]; Heterologous sequences expressed by the vectors of the invention can encode proteins and RNA molecules from non-human species (e.g., other... viruses), Para. [0420). 
Regarding Claim 3, Renner discloses the composition of claim 2, wherein the antigen comprises a surface protein or fragment thereof of the pathogen (These heterologous sequence may further encodes viral membrane proteins, Para. (0120). 
Regarding claim 4, Renner discloses the composition of claim 3, wherein the pathogen is a virus, and the virus is different than the viral vector (A wide variety of nucleotide sequences of interest can be expressed by the gene expression system of the invention. These sequences include, but are not limited to, sequences encoding... antigens which stimulate immune responses, Para. [0114]; Heterologous sequences expressed by the vectors of the invention can encode proteins and RNA molecules from non-human species (e.g., other... viruses), Para. (0920)).
Regarding claim 12, Renner discloses the composition of claim 9, wherein the subject is a human (As used herein, the phrase ‘individual’ refers to multicellular organisms. Preferred multicellular organisms are animals,... and most preferred are humans, Para. (0074) and the pathogen is a human pathogen (These heterologous sequence may further encodes viral membrane proteins (e.g., HIV gp160), Para. [0120]).  Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Tani et al. “Tani” (US PGPUB 20100203027) and further in view of Ban et al. “Ban” (US PGPUB 2016/0215270).
	Renner discloses an immunogenic composition for stimulating an immune response against an antigen in a mammalian subject, comprising an excipient and a temperature-sensitive agent (ts-agent) encoding the antigen.
	Renner does not explicitly teach wherein the ts-agent is a Sendai viral vector.
	Tani, however, discloses the use of viral vectors for gene therapy (see Abstract) and “that the gene transfer method could be simplified, and a superior protective effect could be produced in vivo by using negative-strand RNA virus vectors, in particular, Sendai virus-based vectors” (see paragraph [0016]).  Moreover, Tani demonstrates Sendai virus vectors having temperature-sensitive mutations (see Drawings and Figures 3 and 4).  In further view of Ban, who teaches using a temperature-sensitive Sendai virus (The present inventors conducted dedicated research on methods that can induce pluripotent stem cells with high efficiency, by using a temperature-sensitive Sandal virus vector and not culturing at a low temperature after vector introduction, Para. (0024)).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571) 270-3546.  The examiner can normally be reached on M-Th 7:00 am – 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648